Citation Nr: 0931706	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia, prior to April 30, 2008.  

2.  Entitlement to a rating in excess of 20 percent for right 
knee chondromalacia, from August 1, 2008 to January 27, 2009.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 
1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2004 rating decision in which the RO continued a 
10 percent rating for right knee chondromalacia.  In April 
2004, the Veteran filed a notice of disagreement (NOD). A 
statement of the case (SOC) was issued in July 2005, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in August 2005.

In an October 2006 rating decision, the RO granted a total 
temporary rating for the Veteran's right knee, effective 
April 7, 2006 to July 1, 2006.  

In June 2007, the Veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

In November 2007, the Board remanded the claim for a rating 
in excess of 10 percent for right knee chondromalacia to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  In an October 2008 rating decision, 
the RO granted a temporary total rating for the Veteran's 
right knee, effective April 30, 2008 to August 1, 2008.  In 
an April 2009 rating decision, the RO granted a 20 percent 
rating for right knee chondromalacia, effective August 1, 
2008.  A temporary total rating based on convalescence 
followed by schedular total rating due to right knee 
replacement was granted, effective January 27, 2009.  A 30 
percent rating was granted, effective March 1, 2010.  The RO 
denied further increased ratings (as reflected in a May 2009 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.  

As noted above, during the pendency of the appeal, the RO has 
granted three temporary total ratings:  from April 7, 2006 to 
July 1, 2006, from April 30, 2008 to August 1, 2008, and from 
January 27, 2009 to March 1, 2010.  Consideration of the 
claims for increase excludes the periods during which a 
temporary total rating was in effect.  

While the RO has granted a higher rating of 20 percent for 
the Veteran's service-connected right knee chondromalacia, 
from August 1, 2008, inasmuch as higher ratings are available 
before and after the effective date of this rating, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the Board has characterized these issues as 
reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  

As noted above, in the April 2009 rating decision, the RO 
assigned a 100 percent rating for residuals of right total 
knee replacement, effective January 27, 2009, to reflect a 
temporary total rating based on convalescence, followed by a 
100 percent schedular rating, pursuant to Diagnostic Code 
(DC) 5055.  See 38 C.F.R. § 4.71a, DC 5055.  A 30 percent 
rating is awarded effective March 1, 2010, after expiration 
of 100 percent rating.  The issue currently before the Board 
is entitlement to an increased rating for service-connected 
right knee chondromalacia, as opposed to the now service-
connected residuals of right total knee replacement.  
Moreover, the Board has no information concerning the future 
level of disability following the termination of the 100 
percent rating in March 2010.  Accordingly, the Board will 
address only the rating of right knee chondromalacia prior to 
the January 2009 total knee replacement surgery; however, the 
Veteran is free to file a claim for increase for his service-
connected residuals of right total knee replacement after the 
expiration of the 100 percent rating.  

As a final preliminary matter, the Board notes that the 
Veteran's representative has not filed written argument in 
this case (via VA Form 646 (Statement of Accredited 
Representative in Appealed Case) or equivalent) since the 
Board remanded the case in November 2007.  However, the 
representative previously filed a VA Form 646 in May 2007, 
and represented the Veteran during the June 2007 
videoconference hearing.  Moreover, the representative has 
received copies of correspondence from the RO since the 
November 2007 remand, including April and May 2009 SSOCs, and 
a May 2009 letter informing the Veteran that his appeal was 
being transferred to the Board.  As such, the Board does not 
believe that any further notification or other action is 
warranted with respect to solicitation of written argument 
from the representative.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  Prior to April 30, 2008, the Veteran's service-connected 
right knee chondromalacia was manifested by X-ray evidence of 
degenerative changes, complaints of pain with evidence of 
pain on motion, but with flexion limited to no less than 102 
degrees; the weight of the medical evidence indicated 
extension limited to no more than 10 degrees, and there was 
no medical evidence of recurrent subluxation or lateral 
instability.  

3.  From August 1, 2008 to January 27, 2009, the Veteran's 
service-connected right knee chondromalacia was manifested by 
complaints of pain with evidence of pain on motion, but with 
full extension and flexion limited to no less than 100 
degrees; there was no medical evidence of instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected right knee chondromalacia, for the period 
prior to April 30, 2008, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 
5003, 5014, 5260, 5261 (2008).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected right knee chondromalacia, for the period 
from August 1, 2008 to January 27, 2009, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5014, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the decision of the United Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
held that, in rating cases, VA must notify the claimant that, 
to substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2007 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating for right knee chondromalacia, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The December 
2007 letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

A March 2009 letter from the RO explained how disability 
ratings are determined, by applying the rating schedule, and 
specifically stated that VA would consider the impact of the 
condition and symptoms on employment and daily life as well 
as specific test results, such as range of motion tests, in 
determining the disability rating.  The March 2009 letter 
also provided examples of the types of medical and lay 
evidence that the Veteran could submit or ask VA to obtain 
that would be relevant to establishing entitlement to 
increased compensation, and included the pertinent rating 
criteria for evaluating the Veteran's service-connected right 
knee chondromalacia.  The Board finds that the March 2009 
letter satisfies the notice requirements of Vazquez-Flores.  

After issuance of the notice identified above, and 
opportunity for the Veteran to respond, April and May 2009 
SSOCs reflect readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, Social Security Administration 
(SSA) records, and the reports of January 2003, January 2004, 
July 2005, and December 2008 VA examinations.  Also of record 
and considered in connection with the appeal is the 
transcript of the Veteran's June 2007 hearing, along with 
various statements submitted by the Veteran and his 
representative and his wife, on his behalf.  The Board also 
finds that no additional RO action to further develop the 
record is warranted. 

The Board has considered the fact that SSA records reflect 
that the Veteran was on Worker's Compensation since an injury 
to the right knee in December 2000.  Specifically, the 
Veteran reported that he injured his right knee while 
installing carpet in December 2000, with subsequent 
surgeries, including arthrotomy of the right knee joint in 
December 2002.  He reported that he had been on Worker's 
Compensation since.  [Parenthetically, the Board notes that 
the Veteran underwent right knee surgery in November 2002.]  
While Worker's Compensation records have not been associated 
with the claims file, the Veteran testified during the June 
2007 hearing that he received treatment for his right knee at 
Guthrie Clinic, and records of treatment from that facility 
have been associated with the claims file.  In addition, as 
noted above, the right knee has been evaluated in four VA 
examinations. There has been no argument that any Worker's 
Compensation records would include medical evidence regarding 
the Veteran's service-connected right knee chondromalacia 
which is not currently of record.  Rather, the Veteran 
himself indicated in May 2009 that he had no other 
information or evidence to submit.  

Moreover, in light of the records of VA and private 
treatment, which include findings regarding the right knee, 
and the reports of VA examinations, which are responsive to 
the applicable rating criteria, the Board finds that the 
medical evidence of record is adequate to evaluate the 
service-connected right knee chondromalacia, and that there 
is sufficient medical evidence for VA to make a decision on 
the claims on appeal.  As such, a remand to attempt to obtain 
any Worker's Compensation records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the Veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 56 (1991).

The Board has also considered the Veteran's assertion, made 
during the June 2007 hearing, that his July 2005 VA 
examination was inadequate, in that he felt the examiner did 
not really listen to him, was in a hurry, and did not have 
time to perform an adequate examination.  The Board, however, 
finds that the report of the July 2005 VA examination is 
adequate for rating purposes, as it addresses the applicable 
rating criteria related to the Veteran's service-connected 
right knee chondromalacia and provides sufficient medical 
evidence to evaluate the disability.  Additionally, the Board 
notes that the examiner included the Veteran's complaints 
regarding and description of symptoms pertaining to the right 
knee in the examination report.  Moreover, the Veteran was 
subsequently afforded another VA examination, in December 
2008.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims on appeal, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Here, the RO has already staged the ratings for the Veteran's 
right knee chondromalacia; the following analysis is 
therefore undertaken with consideration of the possibility of 
further staged rating.  

Historically, in an August 2001 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for right knee chondromalacia, under the provisions of 
38 C.F.R. § 4.71a, DC 5099-5014, effective January 16, 2001.  
The RO also granted a temporary total rating for the right 
knee, from March 9, 2001 to June 1, 2001.  In July 2002 and 
May 2003 rating decisions, the RO granted temporary total 
ratings for the right knee, from January 11, 2002 to March 1, 
2002, and from November 25, 2002 to February 1, 2003, 
respectively.  In July 2003, the Veteran filed his current 
claim for an increased rating.  

The Veteran's right knee has been evaluated under the 
provisions of DC 5099-5014, which is indicative of 
nonspecific right knee disability rated, by analogy, to 
osteomalacia.  See 38 C.F.R. §§ 4.20, 4.27.  Under DC 5014, 
osteomalacia will be rated based on limitation of motion of 
the affected part, as degenerative arthritis. 38 C.F.R. § 
4.71a, DC 5014.

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved, here, DCs 5260 and 5262.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003. The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996)..

The Board also notes that the VA General Counsel has held 
that a veteran who has arthritis and instability in his knees 
may receive separate ratings under DCs 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  The 
VA General Counsel subsequently held  that separate ratings 
are only warranted in these types of cases when a veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Diagnostic Codes 
5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-
7 and 38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998). 

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).  

1.  Prior to April 30, 2008

Records of private treatment reflect that the Veteran 
underwent right knee arthroscopy, with debridement of 
chondromalacia, in March 2001, following a work-related 
injury in December 2000.  In January 2002, the Veteran 
underwent a high tibial opening wedge osteotomy of the right 
knee.  During treatment in August 2002, the Veteran's right 
knee surgical scar was described as well-healed, and there 
was no medial lateral instability or anterior posterior 
instability.  The pertinent assessment was right knee pain, 
status post open wedge osteotomy.  Later that month, the 
Veteran presented with complaints of increased pain in the 
right knee adding that, at times, he was unable to fully 
extend the knee.  On examination, there was no effusion, 
medial lateral instability, or anterior posterior 
instability.  The assessment was knee pain.  Later in August 
2002, the Veteran reported that he had a number of episodes 
of the right knee locking.  The impression was degenerative 
joint disease, cannot rule out meniscal injury.  The 
conclusion following MRI of the right knee in September 2002 
was that the images were degraded by metallic artifact 
related to prior surgery in the proximal tibia, but there was 
no evidence of tears of the posterior horns of the medial and 
lateral menisci, and there was no evidence of ligamentous 
injury.  There was also a tiny joint effusion.  

Records of VA treatment include the report of an October 2002 
X-ray which revealed minimal degenerative joint disease of 
both knees.  

In November 2002, the Veteran underwent right knee 
arthroscopy, with debridement of micro fracture, grade 4 
chondromalacia of medial femoral condyle.  The operative 
report notes that the medial meniscus was intact.  In 
December 2002 range of motion of the right knee was good, as 
the physician noted that the Veteran easily extended to 0 
degrees and flexed to 100 degrees.  Right knee range of 
motion was again described as good during treatment later 
that month.    

The Veteran was afforded a VA examination to evaluate his 
right knee in January 2003.  He described pain below the 
patella, and reported that it felt like it caught.  He stated 
that his right knee was stiff in the morning, but limbered 
up.  He added that it swelled depending on the amount of 
activity.  He reported that he felt like he would fall, but 
his knee had never locked, although it snapped if his sat or 
stood too long.  On examination, there was some soreness 
right and left of the patella, with a small scar on each 
side, 1/4 inch long and well-healed.  Extension was to 0 
degrees and flexion was to 128 degrees.  The Veteran groaned 
during flexion.  The cruciate and collateral ligaments were 
strong.     

A March 2003 SSA examination revealed no redness or effusion 
of the right knee.  The range of motion was slightly 
decreased in flexion, and extension was quite painful, 
although full.  

Records of private treatment from January 2003 to January 
2004 reflect ongoing complaints regarding and treatment for 
the right knee.  Examination during treatment in January 2003 
revealed no significant joint effusion.  The incision sites 
were well-healed, although the Veteran was tender along the 
medial joint line.  Range of motion was from 0 to 110 
degrees, and collateral ligaments were intact.  Range of 
motion was intact during treatment in May 2003.  During 
treatment in July 2003, the collateral ligaments were intact, 
and there was no instability of the right knee.  The Veteran 
lacked the last 10 degrees of full extension, and flexion was 
limited to 110 degrees. The knees appeared to be unremarkable 
on examination during treatment in September 2003.  There was 
no edema, effusion, or discoloration, and range of motion was 
good, with moderate crepitation.  The assessment was 
bilateral knee pain.    

Records of VA treatment from December 2002 to January 2004 
also include complaints regarding and treatment for the right 
knee.  During treatment in December 2002, the Veteran had 
good range of motion of the right knee, with discomfort.  The 
collateral ligaments were stable.  The assessment was early 
arthritis of both knees.  Examination in June 2003 revealed a 
well-healed surgical incision medial to the right patella.  
There was tenderness in the medial and inferior aspects of 
the patella, along the joint line, and marked tenderness over 
the well-healed surgical incision.  No joint laxity was 
appreciated.  There was fairly good range of motion, with 
increased pain.  The assessment was chronic knee pain.  In 
December 2003, the Veteran described bilateral knee pain.  
Examination of the knees revealed quite a bit of crepitus 
bilaterally, some decrease in range of motion and extension, 
bilaterally, and tenderness on palpation of the patella, 
bilaterally.  The pertinent assessment was bilateral 
degenerative joint disease.    

On VA examination of the right knee in January 2004, the 
Veteran described pain all the time, more with walking.  He 
added that his knee was weak, and seemed to give out three 
times a week.  He reported that he experienced swelling 
daily, and had numbness below the knee on both sides of the 
leg.  He added that the knee did not lock, but lacked 
extension and endurance.  On examination, there was no fluid 
in the knee.  There was tenderness in the right and left side 
of the patella, but not in the scar when the knee was flexed.  
The physician commented that he was quite certain the 
tenderness was in the bone underneath the scar, not in the 
scar.  The cruciate ligaments were strong, but the collateral 
ligaments seemed a little loose.  The right knee lacked 58 
degrees of extension.  The Veteran initially had right knee 
flexion to 102 degrees.  On repeat testing, right knee 
flexion was to 118 degrees.  The Veteran had symptoms in both 
knees when they were flexed.  The impression was history of 
right knee pain.  

The Veteran was afforded a separate VA examination to 
evaluate his right knee scarring on the same date.  The 
Veteran reported that his scars were painful with touching or 
rubbing.  The physician noted that there was a scar on the 
medial side of the right knee, measuring 3 inches long and 
1/8 inch wide.  There was pain on palpation of the scar, but, 
the physician opined that it was not the scar which was sore, 
but the bone tissues under the scar.  The scar was not 
attached to the underlying tissue and skin texture was 
normal, with no breakdown.  The scar was superficial, with no 
elevation or depression.  It was not inflamed, and there was 
no edema or keloid.  The color was normal, there was no 
induration, and there was no limitation of motion from the 
scar.  The physician also described two arthroscopic scars, 
one medial and one lateral to the patella, each a quarter 
inch in diameter.  He noted that these scars were not sore to 
touch, and were not deformed or attached.  The physician 
opined that it was not at all likely that the scars were 
painful, but that it was the tissue and bones underneath the 
scar which were giving pain.  

On VA examination of the right knee in July 2005, the Veteran 
complained of pain, weakness, stiffness, and rare giving way.  
He described flare-ups averaging about twice a week, lasting 
1 or 2 days, during which time he was primarily housebound 
and bedbound, only able to get up to use the restroom.  The 
Veteran reported that he was able to bathe himself, eat, and 
drive.  He reported that dressing was somewhat difficult with 
footwear and socks, walking was limited to 15 minutes, and he 
had significant difficulty going up and down stairs.  
Examination revealed a surgical scar over the medial aspect 
of the knee.  The remainder of the knee had no significant 
abnormality of color or deformity.  There was no atrophy.  
There was slight crepitus, minimal swelling, and pain on 
palpation.  Range of motion testing revealed extension to 0 
degrees and flexion to 120 degrees, with pain from 110 to 120 
degrees.  There was no change with repetitive testing.  
Stability testing revealed minimal instability of the medial 
collateral ligament.  The lateral collateral ligament and 
anterior and posterior cruciate ligaments were stable.  The 
assessment was osteoarthritis of the right knee, surgeries of 
the right knee, including 2 arthroscopic and 1 osteotomy.  A 
July 2005 X-ray of the right knee revealed postoperative 
changes with hardware intact and mild degenerative changes.  

Records of private treatment from June 2005 to April 2006 
reflect that, in September 2005, the Veteran presented with 
complaints of worsening right knee symptoms.  Examination of 
the right knee revealed no obvious edema, discoloration, or 
disfiguration.  Range of motion was intact with mild 
crepitations.  The pertinent assessment was degenerative 
arthritis of the right knee.  In April 2006, the Veteran 
underwent removal of hardware from the right tibia.  In April 
2006, six days following right knee surgery, examination of 
the right knee revealed full extension and flexion to about 
95 degrees, without pain.  An April 2006 X-ray revealed no 
joint effusion.  

During the June 2007 hearing, the Veteran testified that pain 
was his primary difficulty with the right knee, and it gave 
out a lot.  He added that he had pain with sitting or 
standing for long periods of time.  His wife testified that 
the Veteran tried to help with everyday things, but, most of 
the time, was in bed or sitting in a chair because his legs 
hurt.  

Records of private treatment reflect that there was minimal 
crepitation, with no effusion of the right knee, on treatment 
in October 2007.  The Veteran underwent right knee 
arthroscopy with open lateral release in April 2008.  The 
operative report indicates that the medial meniscus was 
intact.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the Veteran's service-
connected right knee chondromalacia, prior to April 30, 2008, 
is not warranted.   

As indicated above, while the Veteran has complained of right 
knee pain, the weight of the objective medical evidence 
during the period in question demonstrates right knee 
extension limited to no more than 10 degrees and right knee 
flexion limited to no less than 102 degrees.  In this regard, 
although conducted during a period in which a temporary total 
rating was in effect, range of motion of the right knee 
during VA examination in January 2003 was from 0 to 128 
degrees, while range of motion testing during private 
treatment the same month was from 0 to 110 degrees.  In July 
2003, the Veteran lacked 10 degrees of extension, and flexion 
was limited to 110 degrees.  Right knee flexion was to 102 
and 118 degrees on VA examination in January 2004.  Range of 
motion testing of the right knee on VA examination in July 
2005 was from 0 to 120 degrees.  As there is no indication of 
flexion limited to 30 degrees or extension limited to 15 
degrees, these findings do not warrant assignment of a rating 
in excess of 10 percent.  This evidence also provides no 
basis for assignment of separate ratings for limited flexion 
and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).  

In reaching the foregoing conclusion, the Board has 
considered the finding that the right knee lacked 58 degrees 
of extension on VA examination in January 2004; however, this 
finding appears to be an aberration, as it is so inconsistent 
with all other measurements during the period in question.  
In this regard, the March 2003 SSA examination specifically 
found that, although quite painful, extension was full.  
Range of motion was intact during VA treatment in May 2003, 
the right knee lacked only 10 degrees of extension in July 
2003, range of motion was good in September 2003, extension 
was to 0 degrees in July 2005, and range of motion was intact 
in September 2005.  Even only six days after surgery, in 
April 2006, the Veteran had full extension of the right knee.  
Significantly, the Board points out that records of VA 
treatment from May 2004 to March 2005 include no findings 
regarding limitation of extension of the right knee.  Rather, 
in May 2004, the physician noted only crepitus under the 
patella, bilaterally, with extension.  In March 2005, the 
Veteran described discomfort in the right knee, but denied 
any other symptoms.  Accordingly, in the context of the 
relevant medical evidence, the Board finds that the single 
finding that the Veteran lacked 58 degrees of extension on VA 
examination in January 2004 does not provide a basis for 
concluding that the disability picture more nearly 
approximates the criteria for an increased rating based on 
limitation of extension.  Rather, the clinical findings have 
reflected mostly full extension, with extension limited to 10 
degrees in July 2003, consistent with the 10 percent rating 
currently in effect.  

The July 2005 VA examiner noted that the Veteran experienced 
pain from 110 to 120 degrees on flexion.  However, even 
considering pain, flexion to 110 degrees does not warrant 
assignment of even a compensable rating under DC 5260.  
Moreover, the examiner noted that there was no change with 
repetitive testing.  Thus, 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca provide no basis for assignment of a rating in excess 
of 10 percent for the right knee under DC 5260 or 5261.  

Given the Veteran's limitation of motion in the right knee, 
and complaints of painful flexion, as evidenced on VA 
examination in July 2005, the 10 percent rating assigned is 
consistent with the maximum rating for a single, major joint 
assignable under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  The 
Board points out that the 10 percent rating assigned for the 
right knee in this case is consistent with the provisions of 
38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention 
of the rating schedule, to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  However, no higher rating is 
assignable on the basis of limitation of motion during the 
period in question.  

Alternatively, a rating in excess of 10 percent is available 
pursuant to DC 5257, which provides for ratings of 10, 20, 
and 30 percent for recurrent subluxation or lateral 
instability of the knee which is slight, moderate, or severe, 
respectively.  38 C.F.R. § 4.71a, DC 5257.  

While the Board recognizes the Veteran's subjective 
complaints of his right knee giving out, objective medical 
findings have shown no recurrent subluxation or lateral 
instability in the right knee.  In this regard, there was no 
medial lateral or anterior posterior instability during 
private treatment in August 2002, the collateral ligaments 
were stable during VA treatment in December 2002, no joint 
laxity was appreciated during VA treatment in June 2003, and 
there was no instability of the knee during private treatment 
in July 2003.  While the January 2004 VA examiner noted that 
the collateral ligaments seemed a little loose, he added that 
the cruciate ligaments were strong.  Although the July 2005 
VA examiner found minimal instability of the medial 
collateral ligament, the lateral collateral ligament and 
anterior and posterior cruciate ligaments were stable.  
Notwithstanding the single finding of minimal instability of 
the medial collateral ligament, the Board finds that the 
mostly negative findings on testing for instability of the 
right knee reflect that Veteran's right knee chondromalacia 
is not manifested by slight recurrent subluxation or lateral 
instability required for a separate 10 percent rating under 
DC 5257.

The Board also has considered the fact that a 20 percent 
rating is available pursuant to DC 5258, for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  However, there is simply 
no medical evidence of dislocated semilunar cartilage during 
the period in question; rather, there was no evidence of 
tears of the posterior horns of the medial and lateral 
menisci on MRI in September 2002, and the November 2002 
operative report described the medial meniscus as intact.  
Moreover, while the Veteran described numerous episodes of 
locking during private treatment in August 2002, during the 
January 2003 VA examination, he reported that his right knee 
had never locked.  During the January 2004 VA examination, he 
reiterated that his right knee did not lock.  Additionally, 
while there was a tiny joint effusion on MRI in September 
2002, there was no significant joint effusion during private 
treatment in January or September 2003, and there was no 
effusion on SSA examination in March 2003, on X-ray in April 
2006, or during private treatment in October 2007.  As such, 
there is no basis for assignment of a rating in excess of 10 
percent pursuant to DC 5258 during the period in question.  

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for right knee 
chondromalacia during the period in question.  As it is 
neither contended nor shown that the Veteran's service-
connected right knee chondromalacia involves ankylosis or 
impairment of the tibia and fibula, evaluation of the 
disability under DCs 5256 or 5262, respectively, is not 
warranted.  See 38 C.F.R. § 4.71a.

2.  From August 1, 2008 to January 27, 2009

The Board notes that the RO assigned a temporary total rating 
following right knee arthroscopy with open lateral release in 
April 2008.  

The pertinent medical evidence during the period in question 
consists of the report of a December 2008 VA examination.  
The Veteran described daily flare-ups of right knee pain, 
each flare-up lasting several hours.  He noted that the pain 
did not radiate.  The Veteran stated that he could not stand, 
sit, or walk for more than 15 minutes at a time, and bending, 
stooping, squatting, or using stairs aggravated his pain.  On 
examination, the right knee was tender on deep palpation.  
There were several well-healed scars on the medial and 
lateral aspects.  Range of motion testing revealed flexion 
from 0 to 100 degrees, with pain at 90 degrees.  Extension 
was full to 0 degrees with no pain.  Repetitive testing 
reduced flexion to 90 degrees, due to pain and lack of 
endurance.  The medial and collateral ligaments and the 
anterior and posterior ligaments were stable, although the 
testing caused pain.  The diagnosis was internal derangement 
of both knees with multilevel degenerative arthritis of both 
knees.  The physician commented that the Veteran was severely 
impaired by his bilateral knee disability, particularly the 
right knee, with considerable pain and impaired mobility.  
The Veteran was barely able to walk 20 to 30 feet before he 
had to stop due to pain, and he could not sit or stand for 
more than 15 to 30 minutes at a time.  He was also unable to 
bend, stoop, or squat, and could not carry or move heavy 
objects.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 20 percent for the Veteran's service-
connected right knee chondromalacia, for the period from 
August 1, 2008 to January 27, 2009, is not warranted.   

As indicated above, range of motion of the right knee was 
from 0 to 100 degrees on VA examination in December 2008.  
These findings do not warrant assignment of even a 
compensable rating for the right knee under DC 5260 or 5261.  
This evidence also provides no basis for assignment of 
separate ratings for limited flexion and extension.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

The December 2008 VA examiner noted that the Veteran 
experienced pain at 90 degrees on flexion, and that 
repetitive testing reduced flexion to 90 degrees, due to pain 
and lack of endurance.  However, even considering pain, 
flexion to 90 degrees does not warrant assignment of even a 
compensable rating under DC 5260.  Moreover, the examiner 
noted that there was no pain on extension.  Additionally, 
while the examiner noted that the Veteran was limited in 
walking, sitting, and standing, clearly, such impairment is 
considered in the decision to award a 20 percent rating.  
Thus, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis 
for assignment of a rating in excess of 20 percent for right 
knee chondromalacia.  

The Board also finds that there is no objective evidence of 
instability of the right knee during the period in question; 
rather, the medial and collateral ligaments and anterior and 
posterior cruciate ligaments were described as stable on VA 
examination.  Accordingly, there is no basis for evaluating 
the disability under Diagnostic 5257 during this time frame.  
It follows that there is likewise no basis for assignment of 
separate ratings for arthritis and instability of the right 
knee.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

Further, there is no medical evidence of ankylosis, or 
impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, 
DCs 5256, 5262.  As such, evaluation of the disability under 
either DCs 5256 or 5262 is not warranted.  See 38 C.F.R. 
§ 4.71a. 

3.  Both Periods

In addition to the above, the Board has considered whether 
any separate rating is warranted for associated surgical 
scarring on the right knee during either period under 
consideration.  However, there is no objective evidence that 
such scarring is deep, unstable, exceeds 144 square inches, 
or causes limitation of motion or function of the right knee.  
Although there was tenderness over the well-healed surgical 
incision during VA treatment in June 2003, there was no 
tenderness in the scar when the knee was flexed on VA 
examination in January 2004.  Moreover, on VA scar 
examination in January 2004, the examiner specifically opined 
that, while there was pain on palpation of the right knee 
scar, it was not the scar itself that was sore, but the bone 
and tissues under the scar.  He also described two 
arthroscopic scars which were not sore to the touch.  
Therefore, a separate rating for surgical scarring is not 
warranted.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); 38 C.F.R. § 4.118, DCs 7801-7805.

Additionally, the Board finds that there is no showing that, 
during any period in question,  the Veteran's service-
connected right knee chondromalacia, alone, has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the July 2005 
SOC).  

The Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in any rating assigned).  Rather, during 
private treatment for the right knee in October 2002, the 
Veteran's physician noted that he was not currently working 
because of various orthopedic problems, including the left 
knee and the shoulder.  During the July 2005 VA examination, 
the Veteran reported that he last worked in 2000 as a 
mechanic, and was disabled because of knee and posttraumatic 
stress disorder (PTSD) problems.  During VA examination of 
the left knee in November 2006, the Veteran reported that he 
had been on disability from work since 2000 because of his 
knee pain as well as PTSD.  Significantly, the December 2008 
VA examiner opined that the Veteran was severely impaired by 
the bilateral knee conditions, and was unemployable in any 
capacity requiring physical exertion.  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization during either period in question, 
or that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, there is no basis for further 
staged rating of the Veteran's right knee chondromalacia, 
pursuant to Hart, and the claims for increase must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

ORDER

A rating in excess of 10 percent for right knee 
chondromalacia, prior to April 30, 2008, is denied.  

A rating in excess of 20 percent for right knee 
chondromalacia, from August 1, 2008 to January 27, 2009, is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


